Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 it is unclear what direction that angle alpha is incline in (radial or circumferential, etc.). Examiner will use the specification definition that defines the angle inclined at 30-60 degrees with respect to the radial direction. Claims 14-17 and 19-22 are dependent on claim 13 and hence all rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2018/0065422 A1) in view of JP 06-013904 U (JP’904) and Morito et al (US 2010/0000641) and Matsumoto (US 2018/0162178 A1).  
Regarding claim 13, Kuwano discloses a pneumatic tire comprising a carcass having at least one ply, a multi belt  or beaker and a profiled tread with grooves formed to a profile depth, wherein the profiled tread is provided at tire shoulders one of a shoulder side block row or respective shoulder side profile [0061-0062]. Figure 1 depicts at least one block of the shoulder side block row or the shoulder side profile ribs each have a one of a peripheral edge laterally delimiting the ground contact patch of the pneumatic vehicle tire. Figure 2 depicts the shoulder flank surfaces extend in a radial direction adjoin the peripheral edges or the shoulder rounds. Kuwano further teaches the openings are separated by 1. 5 mm or more (preferably 2.0 or more [0085]. 
Although Kuwano is silent to the ribs, analogous buttress art, JP’ 904, depicts ribs in recessed portions in the shoulder flank [0007]. Furthermore, JP’904 shoulder flanks surfaces are fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge as depicted in figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder flanks in Kuwano to include ribs in the recesses taught by Kuwano for decoration in the buttress location [0014].  
Both Kuwano and JP’904 are silent to the ribs extending parallel to one another but Kuwano describes the bottom surface of the recess figures have irregular surface (11). Additionally, analogous buttress art, Morito, who also teaches shoulder flanks surfaces that fall into regular intervals over a circumference of the pneumatic vehicle tire and within a distance of 1.25 times to 2.5 times the profile depth from the respective peripheral edge (figure 3), teaches ribs extending in a parallel direction in figure 3 and have a height that does not project beyond the shoulder flank surface (figure 4).  Morito also discloses recessed portions in the shoulder and side wall region, discloses a depth of the recessed portion is preferably 0.3 mm – 2.0 mm [0050]. Applicant’s range overlaps with Morito’s teaching. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an incorporated the depth specified by Applicant in order to improve braking performance and handling stability [0047].
Further, Morito depicts shoulder side blocks rows, the blocks of which are separated from one another by transverse grooves that open outward at the shoulder flank surface (figure 3), wherein groove bottoms of the transverse grooves have end portions that extend in the radial direction over 10-30% of the profile depth and are offset inwardly with respect to the shoulder flank surface, the end portions likewise being provided with ribs that do not project beyond the level of the shoulder flank surface (figures 3-6). 
As for the limitation, the recess comprising cooling ribs arranged in an angle alpha of about 30-60 degrees, although Morito does not explicitly teach this, analogous flank art, Matsumoto discloses an angle of 5-30 degrees with respect to the axial direction in order to shear mud properly [0048]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve driving conditions in muddy conditions. 
Regarding claim 14, JP’904  figure 1 depicts recess have a radial extent which falls into a range of 10-70% of the profile depth. 
Regarding claims 14-15, Morito et al depicts in figure 3-6, the recesses have a radial extent of 10-70% of the profile depth and a circumferential direction of 70-120% of the profile depth. 
Regarding claim 16, JP’ 904, depicts ribs in recessed portions in the shoulder flank [0007].
Regarding claim 17, Kuwano depicts at least two areal recess is designed in a quadrilateral manner in figures 2 and 4. 
Regarding claim 19, Morito discloses the width of indents are 0.2 mm -0.8 mm [0050]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
Regarding claims 20-21, Morito discloses the height is .3 mm – 2.0 mm and the pitch is 0.5 mm-1.5 mm [0050]. The pitch reads on mutual center-to-center spacing. 
Regarding claim 22, Kuwano discloses distance between the opening edges of the openings and the end edge of the first projecting portion is 2.0 or more [0085]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further optimized the distance between the recesses in order to enhance traction performance [0085]. 
Allowable Subject Matter
Claims 23-24, and 27-32 are allowable. The current prior arts on record Kuwano (US 2018/0065422 A1), JP 06-013904 U (JP’904),  Morito et al (US 2010/0000641), Matsumoto (US 2018/0162178 A1) and JP 2000-006615 fail to properly disclose or suggest the upper recess and the lower recess comprising cooling ribs arranged at an angle alpha, the angle alpha configured to facilitate heat dissipation while the tire is rolling, the above recess having less than half the surface area of the other recess of the at least two recesses and separated by a distance b.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743